UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELLONTE RASHAUN SEBURN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00005-D-1)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan D. Campbell, Hamilton, Massachusetts, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Dellonte Rashaun Seburn

pled guilty to a charge of bank robbery.                             The district court

sentenced him to 132 months’ imprisonment.                              Seburn’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),      stating       that,    in       counsel’s        view,   there    are   no

meritorious        issues    for       appeal,      but    questioning        whether      the

upward    departure         sentence       is       reasonable        and     whether      the

sentencing court adequately considered Seburn’s argument for a

reduced sentence based on his medical condition.                            Seburn filed a

pro se supplemental brief, also arguing that the court failed to

adequately consider his medical condition.                           Concluding that the

district court did not err, we affirm.

              We   review        a   sentence      for    reasonableness,         using     an

abuse of discretion standard of review.                         Gall v. United States,

552 U.S. 38, 51 (2007).                We must first ensure that the district

court     committed         no       significant         procedural         error,    United

States v. Evans, 526 F.3d 155, 160-61 (4th Cir. 2008), such as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C. § 3553(a) (2012)] factors, selecting a sentence

based    on   clearly       erroneous      facts,         or    failing     to   adequately

explain    the     chosen    sentence—including                an   explanation      for   any

deviation from the Guidelines range.”                      Gall, 552 U.S. at 51.            If

                                               2
we find the sentence procedurally reasonable, we then review the

substantive        reasonableness         of    the    sentence        imposed.        United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

              We     discern      no    procedural         or   substantive       sentencing

error by the district court.                Most notably, a review of Seburn’s

sentencing hearing establishes that the district court correctly

calculated Seburn’s advisory Guidelines range as fifty-seven to

seventy-one months in prison.                       The district court imposed an

upward departure sentence of 132 months based on the inadequacy

of Seburn’s criminal history category, in accordance with U.S.

Sentencing Guidelines Manual § 4A1.3(a) (2012).                              We discern no

error in the district court’s method of calculating the extent

of the departure, and find that the district court adequately

articulated its reasons for the departure.                           See Carter, 564 F.3d

at    328    (“[T]he    district        court       must   state      in   open   court     the

particular      reasons      supporting         its    chosen         sentence”     and    “set

forth       enough    to    satisfy       the       appellate        court   that    he     has

considered the parties’ arguments and has a reasoned basis for

exercising      his    own     legal     decisionmaking          authority”)        (internal

quotation marks omitted).

              Seburn       next        contends      that       the    court      failed     to

adequately consider his request for a reduced sentence based on

his    recent      mental    health       diagnosis.            In    rejecting      Seburn’s

argument for a reduced sentence, the district court acknowledged

                                                3
Seburn’s mental health issues, but determined that, in light of

the   seriousness        of    the     offense,     Seburn’s      history     and

characteristics, and the need to protect the public, a 132-month

sentence was appropriate.            Concluding that the district court

adequately considered Seburn’s argument as well as the § 3553(a)

factors,    we   find   that   the     district   court   did   not   abuse   its

discretion in imposing Seburn’s sentence.             See Gall, 552 U.S. at

41.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Seburn’s conviction and sentence.

This court requires that counsel inform Seburn, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Seburn requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Seburn.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court    and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED



                                         4